DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 30, 2021.
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

  
Notice of Non-responsive Amendment
	The reply filed on March 30, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the claims are not considered to be in compliance with 37 CFR § 1.121, recited here:  
§ 1.121(c)  Manner of making amendments in applications. 
(c)(2)  When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter 

	As an initial matter, Examiner reminds Applicant that the proposed amendments filed January 13, 2021 has not been entered. It appears that Applicant’s amendments filed March 30, 2021 presume that the proposed amendments filed January 13, 2021 were entered. Because the proposed amendments filed January 13, 2021 were not entered, Applicant’s amendments filed March 30, 2021 fail to mark all the changes that have been made relative to the immediate prior version of the claims, i.e. the claim set filed October 28, 2020. For example, Applicant’s amendments filed March 30, 2021 fail to indicate the deletion of the phrase “by treatment with an acidic Tyrode’s solution” in claims 1 and 8; deletion of Formulas (III) and (IV) in claims 1 and 8; addition of the phrase “not less than 20 V” in Formula (I) of claims 1 and 8; change in the voltage range from “20 to 40 V” to “20 to 35 V” in claims 1 and 8; change in the voltage range from “20 to 35 V” to “20 to 30 V” in claim 2; and other more minor changes in the claim language. While it would be proper to reject entry of the present amendment for noncompliance with 37 CFR § 1.121, it is instead respectfully offered as a reminder to properly submit claims with markings to indicate all the changes that have been made relative to the immediate prior version of the claims in order to avoid the issuance of a Notice of Non-Compliance, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

	

Claim Amendments
	Applicant’s amendments to the claims filed 03/30/2021 are acknowledged.
	Claims 18-20 are cancelled.
	Applicant has amended claims 1-2, 8, 22, and 24.
	Applicant has added new claims 25-26.
	Claims 1-17, 21-26 are pending.
Claims 1-17, 21-26 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/JP2016/054735 filed February 18, 2016, claiming priority based on Japanese Patent Application No. JP2015-031006 filed February 19, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 11/30/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17, 21-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
In this case, the instant claims recite a method of introducing Cas9 mRNA into a “mammalian embryo” (claims 1-17, 22-26) and a method preparing a genetically modified “animal” by transferring the mammalian embryo to a recipient animal (claim 21). Paragraph [0058] of the specification discloses that the term “mammalian” or “mammal” encompasses “human”. Therefore, the instant claims encompass methods of genetically modifying human embryos with Cas9 mRNA and preparing genetically modified humans by introducing the embryos into a recipient human. For these reasons, the claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.
Examiner respectfully recommends that Applicant amend the preambles of claims 1 and 8 to recite a “non-human mammalian embryo” and the preamble of claim 21 to recite a “genetically modified non-human animal”.


	Claims 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	With respect to Step 1, the claims are directed to a method, which is a statutory category of invention. 
	With respect to Step 2A, prong one, the judicial exception, the claims are directed to an abstract idea in the form of a mental process, and thus directed to a judicial exception. Specifically, claims 25 and 26 recite the method of claims 1 and 8, respectively, further comprising “the step of calculating the voltage and the voltage application duration that achieve the efficiency of mRNA introduction (R) higher than the minimum required efficiency of mRNA introduction (Rmin)” (emphasis added).
	With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the steps of “placing a solution comprising the mammalian embryo and Cas9 mRNA in the gap between a pair of electrodes” (i.e. step “a” of claims 1 and 8) and “applying a voltage” (i.e. step “b” of claim 1 and steps “c” and “d” of claim 8) are considered insignificant extra-solution activity to the judicial exception. 
	The steps of “placing a solution comprising the mammalian embryo and Cas9 mRNA in the gap between a pair of electrodes” (i.e. step “a” of claims 1 and 8) are considered insignificant extra-solution activity because the step merely serves to arrange the components (mammalian embryo, Cas9 mRNA, electrodes) for the subsequent electroporation steps. The steps do not apply, use, or rely on the judicial exception itself and therefore fails to impose a meaningful limit on the judicial exception.
	With respect to the steps of “applying” (i.e. step “b” of claim 1 and steps “c” and “d” of claim 8), the limitation that the achieved efficiency of mRNA introduction (R) is higher than the min) according to Formulas I, II, A, and B merely defines the scope of the applied voltage and voltage application duration for a given Cas9 mRNA concentration to be used in the steps of “applying”. That is, the mathematical equations/relationships require that the artisan performing the steps of “applying” use electroporation parameters (e.g. voltage, voltage application duration, concentration of Cas9 mRNA, product of the voltage and voltage application duration) that achieve an R greater than Rmin. However, the steps of “applying” themselves do not require the artisan to perform the mental process (judicial exception) of calculating a voltage and a voltage application duration that achieve an R greater than Rmin prior to the steps of “applying” the voltage and voltage application duration. As long as the artisan selects a voltage and a voltage application duration that necessarily achieves an R greater than Rmin, then the artisan has sufficiently fulfilled the requirements of claims 1 and 8. Even with respect to claims 25 and 26, the step of “calculating” (judicial exception) is not required to be performed prior to the steps of “applying” in claims 1 and 8. Rather, under the broadest reasonable interpretation, the step of “calculating” is performed after the step of “applying”. In other words, claims 25-26 merely require that the artisan performing the steps of “applying” to afterward perform the step of “calculating”, thereby verifying that the selected voltage and voltage application duration fall within the scope of the claims. For these reasons, the judicial exception itself (i.e. step of “calculating”) does not alter or affect how the steps “applying” (i.e. step “b” of claim 1 and steps “c” and “d” of claim 8) are performed. The steps or “applying” do not apply, use, or rely on the judicial exception itself and therefore fails to impose a meaningful limit on the judicial exception.
	Thus, the addition elements, considered individually or in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception itself.

	(1) Qin et al., WO 2016/054032 A1 (published April 2016; priority to US Provisional Application 62/056,687, filed September 2014), of record in IDS, discloses a method of introducing Cas9 mRNA into a mammalian embryo, comprising:
	(a) placing a solution comprising the mammalian embryo and Cas9 mRNA (200, 400, or 600 ng/µL) in a 1 mm gap between a pair of electrodes (see page 50, ll. 7-14; and Table 1, Experiment 14, on page 54). 
	(b) applying a voltage of 27 V (equivalent to 27 V/mm since the gap is 1 mm) for a pulse duration (i.e. voltage application duration) of 1.5 msec (Table 1, Experiment 14, on page 54).
	Written support is found in US Provisional Application 62/056,687 on page 51, last paragraph, and Table 1 on page 56.
	At the given parameters, the product of the voltage and the voltage application duration is less than 40.5 Vmsec/mm. After electroporation, Qin transferred the treated embryos to recipient mice for birthing (see page 50-51; page 52 of 62/056,687). The experiment was performed twice at 200, 400, or 600 ng/µL Cas9 mRNA. At 200 ng/µL Cas9 mRNA, 0% and 10% of the treated embryos produced mutant mice; at 400 ng/µL, 10% and 29%; at 600 ng/µL, 50% and 67%. Qin also teaches electroporation with mRNA Cas9, gRNA, and single-stranded oligodeoxynucleotide (ssODN) for CRISPR-mediated homology directed repair (see pages 51-52, and Table 1, Experiment 15, on page 54, and claim 17; compare to [0055] of the instant specification; see also page 53 of 62/056,687 for written support). Electroporation and transfer to recipient mammal was performed as before (see Table 1, Experiment 15), resulting success rate of 0% for 200 ng/µL Cas9 
	Qin on page 46, lines 17-22, discloses that, as opposed to treating the zona pellucida with an acidic Tyrode’s solution, the zona pellucida may be “removed” or broken by “poking a hole on the zona” (see pages 47-48, joining paragraph, of 62/056,687 for written support).
	(2) Kaneko et al., US 10,633,674 B2 (published April 2020; priority to PCT/JP2014/063910, filed May 2014; written support found in the provided English translation of WO2015049897) discloses a method of introducing mRNA encoding Cas9 protein (Cas9 mRNA) into a mammalian embryo, comprising:
	(a) placing a solution comprising the mammalian embryo and Cas9 mRNA (312 ng/µL) in the gap between a pair of electrodes (col. 33, ll. 35-43), and 
	(b) providing a voltage of 450 V/cm, equivalent to 45 V/mm, and a voltage application duration (i.e. pulse length) of 2.5 msec  (col. 22, ll. 51-52, “treatment were the same as in the method described in Test Example 5(3)”; and Table 5-A in col. 30).
	Written support can be found in paragraphs [0128, 0146-0149] of the English translation of WO2015049897.
	Kaneko further discloses that the voltage is at least 37.5 V/mm (column 14, lines 41-47; see paragraph [0058] of the English translation of WO2015049897 for written support). Thus, Kaneko discloses that the voltage is at least 37.5 V/mm. 
Kaneko further discloses that the zona pellucida is not thinned (see col. 6-7, joining paragraph; see paragraph [0020] of the English translation of WO2015049897 for written support). 
	(3) Kim et al, “A multi-channel electroporation microchip for gene transfection in mammalian cells”, BIOSENSORS AND BIOELECTRONICS, 22 (2007) 3273–3277, teaches a method of electroporation of mammalian cells at 0.33 to 0.65 kV/cm (i.e. 33 to 65 V/mm), and 
	Thus, claims 25-26 are not patent eligible subject matter.
	Examiner’s Note: If Applicant were to amend the claims to require that the steps of “calculating” are performed prior to the steps of “applying”, and further amend the steps of “applying” to clearly indicate that the applied “voltage” and “voltage application duration” were the same “voltage” and “voltage application duration” calculated in the steps of “calculating”, then the judicial exception would be considered integrated into a practical application. That is, such an amendment would result in steps of “applying” that apply, use, and rely on the mental process performed in the steps of “calculating”.
	

Examiner’s Note - 35 USC § 101
	The following is an analysis of claims 1 and 8 under 35 U.S.C. 101:
	With respect to Step 1, the claims are directed to a method, which is a statutory category of invention. 
	With respect to Step 2A, prong one, the judicial exception, the claims are directed to an abstract idea in the form of mathematical formulas or equations, and thus directed to a judicial exception. Specifically, independent claims 1 and 8 recite a step of applying a voltage to the electrodes for a voltage application duration wherein the voltage and the voltage application duration achieve the efficiency of mRNA introduction (R) higher than the minimum required efficiency of mRNA introduction (Rmin) wherein R and Rmin are calculated according to Formulas I, II, A, and B. That is, claims 1 and 8 recite a judicial exception by reciting the mathematical equations/relationships of Formulas I, II, A, and B.
min)”. The additional element relies on the judicial expectation (mathematical equations/relationships) in order to define the scope of the applied voltage and voltage application duration for a given Cas9 mRNA concentration to be used in the electroporation method. That is, the mathematical equations/relationships require that the artisan performing the method to perform the “applying a voltage” steps using electroporation parameters (e.g. voltage, voltage application duration, concentration of Cas9 mRNA, product of the voltage and voltage application duration) that achieve an R greater than Rmin according to the recited mathematical equations/relationships. For this reason, claims 1 and 8 recite an additional element that integrates the judicial exception into a practical application.
	Thus, the claims 1 and 8 are patent eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 25 and 26 recite the method according to claims 1 and 8, respectively, further comprising “the step of calculating” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. To elaborate further claims 1 and 8 do not recite a step of “calculating”. While claims 1 and 8 recite a step of “applying a voltage to the electrodes for a voltage application duration” wherein “the voltage and the voltage application duration achieve the efficiency of mRNA introduction (R) higher than the minimum required efficiency of mRNA introduction (Rmin)”, claims 1 and 8 do not require the artisan to perform the calculation of determining a voltage and a voltage application duration that achieves an R higher than Rmin. The formulas recited in claims 1 and 8 merely define the scope of the electroporation parameters (e.g. voltage, voltage application duration, concentration of Cas9 mRNA, product of voltage and voltage application duration) of the method. As long as the artisan performs the electroporation method using parameters that necessarily fall within the scope defined by the mathematical relationships recited in claims 1 and 8 (i.e. the artisan selects electroporation parameters that achieve an R higher than Rmin), then the artisan has fulfilled the method of claims 1 and 8. In summary, independent claims 1 and 8 do not recite a calculation step but dependent claims 25-26 attempt to refer back to “the step of calculating”. Furthermore, Examiner notes that claim 8 recites two steps of applying a voltage for a voltage application duration, steps (c) and (d). Thus, to the extent Applicant is attempting to refer back to the steps of “applying” in the recitation of the step of “calculating”, it is unclear which step of “applying”, step (c) or step (d), Applicant intends to refer back to in claim 26. For these reasons, the limitation lacks sufficient antecedent basis.
Examiner respectfully recommends that Applicant amend claims 25-26 to recite “a step of calculating”, as opposed to “the step of calculating”.


Claims 8, 23-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 8 recites step (a) and steps (c) through (d) without reciting a step (b). The recitation of steps (a), (c), and (d) suggests a missing step (b) that is required to be performed after step (a) and before step (c). Thus one of ordinary skill in the art must guess what step is required to be performed after step (a) and before step (c) in order to fulfill the instantly claimed method, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2172.01.
Dependent claims 23-24, and 26 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While being enabling for making and using a genetically modified mouse embryo and a genetically modified mouse, the specification does not reasonably provide enablement for any genetically modified mammalian embryo and genetically modified animal that is not a mouse. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: The claims are directed to methods of making genetically modified mammalian embryos by using electroporation to introduce Cas9 mRNA directly into the embryos. Claim 21 is further directed to methods of making (“preparing”) a genetically modified animal by transfer of the genetically modified mammalian embryo into a 
Guidance of the Specification/ Existence of Working Examples: The working examples of specification demonstrates targeted genetic modification in mouse embryos. For example, Example 3 discloses targeted modification of the FGF10 gene in mouse embryos; and Examples 4 and 7 disclose targeted modification of the Histone H2b (H2b)-mCherry gene (inserted into the ROSA26 locus) in mouse embryos. It is maintained that genetic alteration of any mammalian embryo and any animal outside the scope of mosue is not enabled for reasons that follow.
State of the Art/Predictability of the Art: 
	Closest prior art, Qin et al., WO 2016/054032 A1 (published April 2016; priority to US Provisional Application 62/056,687, filed September 2014), of record in IDS, discloses a method of making genetically modifying mouse embryos by using electroporation to introduce Cas9 mRNA directly into the embryos (see Example 3; see also page 50, ll. 7-14; and Table 1, Experiment 14, on page 54). Qin transferred the genetically modified embryos to recipient mice for birthing (see page 50-51; page 52 of 62/056,687). The experiment was performed twice at 200, 400, or 600 ng/µL 
Aigner et al. “Transgenic pigs as models for translational biomedical research” J Mol Med (2010) 88:653–664, discloses that somatic cell nuclear transfer (SCNT) is the only route to introduce targeted mutations into the pig genome and that the efficiency of cloning in pig is “low”, ranging between 0.5% and 5% offspring per transferred SCNT embryo. See page 656, col. 1.
Loi et al. “A New, Dynamic Era for Somatic Cell Nuclear Transfer?” Trends in Biotechnology, Vol. 34, No. 10 (published online: 22 April 2016), discloses that “the current state of the art of using SCNT for animal multiplication is questionable”. Loi discloses that only 1 to 5 % of animals derived from the embryo transfer of cloned embryos develop into normal offspring and a “significant number” of embryos die during gestation due to abnormalities derived from incomplete nuclear reprogramming (NR). Loi further discloses that commercial application of SCNT technology in livestock (e.g. cattle, horses, and pigs) necessitates “the use of large numbers of reconstructed oocytes” to compensate for embryo losses. See page 792, last paragraph.
Wilmut et al. “Somatic cell nuclear transfer: origins, the present position and future opportunities” Phil. Trans. R. Soc. B 370: 20140366, 9 pages (published: 19 October 2015) discloses that “there were species in which cloning was not reproducible, including particularly the rat and primates in general”. In particular, Wilmut reports a study on rats wherein only two viable offspring were obtained after transfer of 129 embryos. See page 6, first two paragraphs. 
While Aigner, Loi, and Wilmut speak to genetically modified embryos and animals produced by SCNT technology, as opposed to those produced by methods using electroporation to introduce Cas9 mRNA directly into embryos, they illustrate the low efficiency and high costs in time and materials required to produce viable genetically-engineered embryos and animals. In further view of 
The Amount of Experimentation Necessary: The teachings of the instant specification do not resolve the unpredictability in the art of creating genetically modified embryos and animals other than mice, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability of generating viable non-mouse embryos and animals with targeted genome modifications, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to make and use the claimed genetically modified embryos and animals other than mice.
Dependent claim 10 is not included in the basis of the rejection because the claim limits the mammalian embryo to “mouse embryo”.


Examiner’s Note - 35 USC § 112
In papers filed 03/30/2021, Applicant amended claims 1 and 8 to recite wherein R is calculated according to Formula (II) when the voltage is not less than 30 V and not more than 35 V per millimeter of the distance between the electrodes. On pages 6-7 of Applicant’s remarks filed 03/30/2021, Applicant argues “FIG. 3B is the graph showing the fluorescence intensity when the Therefore, Examiner will not consider in this Office action whether or not there is sufficient written description for calculating R according to Formula (II) outside the instantly recited voltage range. Nonetheless, Examiner notes that sufficient written description for the limitation (wherein R is calculated according to Formula (II) when the voltage is not less than 30 V and not more than 35 V per millimeter of the distance between the electrodes) can be found in paragraph [0095] of the specification which discloses “[1] … wherein R is calculated according to … Formula (II) … when the voltage is about 30 to 40 V per millimeter of the distance between the electrodes” (emphasis added) and “The method according to item [1] or [2] , wherein the voltage is about 25 to 35 V per millimeter of the distance between the electrodes” (emphasis added).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7, 9-10, 15-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al., WO 2016/054032 A1 (published April 2016; priority to US Provisional Application 62/056,687, filed September 2014), of record in IDS, in view of Kim et al, “A multi-channel electroporation microchip for gene transfection in mammalian cells”, BIOSENSORS AND BIOELECTRONICS, 22 (2007) 3273–3277.
	Regarding claim 1, Qin discloses a method of introducing Cas9 mRNA into a mammalian embryo, comprising:
	(a) placing a solution comprising the mammalian embryo and Cas9 mRNA (200, 400, or 600 ng/µL) in a 1 mm gap between a pair of electrodes (see page 50, ll. 7-14; and Table 1, Experiment 14, on page 54). 
	(b) applying a voltage of 27 V (equivalent to 27 V/mm since the gap is 1 mm) for a pulse duration (i.e. voltage application duration) of 1.5 msec (Table 1, Experiment 14, on page 54).
	Written support is found in US Provisional Application 62/056,687 on page 51, last paragraph, and Table 1 on page 56.
	At the given parameters, the product of the voltage and the voltage application duration is less than 40.5 Vmsec/mm. After electroporation, Qin transferred the treated embryos to recipient mice for birthing (see page 50-51; page 52 of 62/056,687). The experiment was performed twice at min=1.47 for a Cas9 mRNA concentration of 600 ng/µL. To achieve a R greater than Rmin, the pulse duration has to be increased to about 5.5 msec. 
Generally, Qin speaks to the problem or need in the art for an effective alternative to microinjection for genetically modifying mammalian embryos (page 2). Formulas I-IV recited in the claims correlates increasing R (Cas9 mRNA introduction efficiency) with increasing voltage application duration. The limitation that product of the voltage and the voltage application duration is less than 990 Vmsec/mm indicates a maximum voltage application duration of 36.7 msec for a voltage of 27 V/mm. With respect to Qin’s disclosure, increasing voltage application duration to 5.5 msec would achieve R=1.477, satisfying the limitation that R must be greater than Rmin (for a Cas9 mRNA concentration of 600 ng/µL). Prior to the effective filing date of the instantly claimed invention, Kim is considered relevant prior art for teaching a method of electroporation of mammalian cells at 0.33 to 0.65 kV/cm (i.e. 33 to 65 V/mm), and demonstrates that increasing the pulse duration from 10 to 40 msec increases the transfection rate (i.e. efficiency of nucleic acid introduction) (Figure 3B on page 3276).  Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to try 
The claim recites “wherein a zona pellucida of the embryo is not thinned”. Paragraph [0059] of the instant specification discloses: “Usually, embryos have a protective membrane called zona pellucida, which can be removed or thinned e.g. by treatment with an acidic Tyrode's solution. The zona pellucida may be removed or thinned, but this is not an indispensable step herein. Preferably, the zona pellucida is not removed or thinned”. That is, the instant specification contemplates embodiments of the invention wherein the zona pellucida is “removed”, as opposed to embodiments of the invention wherein the zona pellucida is “thinned”. In Experiment 14 of Qin, cited above, Qin treated the zygotes (i.e. embryos) with acidic Tyrode’s solution prior to electroporation (page 50, lines 2-4). However, Qin on page 46, lines 17-22, discloses that, as opposed to treating the zona pellucida with an acidic Tyrode’s solution, the zona pellucida may be “removed” or broken by “poking a hole on the zona” (see pages 47-48, joining paragraph, of 62/056,687 for written support). Because the claims only require that the zona pellucida is not “thinned”, the claims do not preclude methods wherein the zona pellucida is “removed” or “broken” (e.g. by poking a hole in the zone pellucida). Therefore the disclosure of Qin reads on the limitation “wherein a zona pellucida of the embryo is not thinned” under the broadest reasonable interpretation.
Regarding claims 2-3, Qin discloses a voltage of 27 V/mm, as indicated above. Examiner notes paragraph [0018] of the instant specification defines “about 30” as “30 +/- 10%” (i.e. 27 to 33).
	Regarding claims 4 and 6, as indicated above, Qin discloses a voltage of 27 V/mm and a Cas9 mRNA concentration of 600 ng/µL. Kim teaches longer pulse durations of 10 to 40 msec, as indicated above. 
	Regarding claims 9-10, Qin teaches that the embryo is a rodent or mouse embryo (page 45, ll. 26-30).
	Regarding claims 15-16, Qin teaches that the solution comprises gRNA that is introduced to the embryo together with the Cas9 mRNA (page 50, ll. 7-15).
Regarding claim 17, Qin teaches wherein the solution further comprises single-stranded oligodeoxynucleotide (ssODN) (page 13m ll. 5-10, and page 51, ll. 24-35, “ssDNA donor”; compare to paragraph [0055] of the specification).
	Regarding claim 21, Qin teaches transferring the embryo treated with Cas9 mRNA to a recipient animal (page 50, ll. 23-30). 
	Regarding claims 5, 7, and 22, as indicated above, Qin teaches applying a voltage of 27 V/mm. Paragraph [0018] of the instant specification defines the term “about 30” as “30 +/- 10%” (i.e. 27 to 33). Therefore, Applicant’s specification considers Qin’s disclosed 27 V/mm as about 30 V/mm. MPEP 2144.05, section I, teaches that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Therefore, because Applicant considers Qin’s 27 V/mm to be about 30 V/mm, and absent any secondary considerations, recitation of 30 V/mm is prima facie obvious over Qin’s disclosure.
. 

	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al., WO 2016/054032 A1 (published April 2016; priority to US Provisional Application 62/056,687, filed September 2014), of record in IDS, in view of Kim et al, “A multi-channel electroporation microchip for gene transfection in mammalian cells”, BIOSENSORS AND BIOELECTRONICS, 22 (2007) 3273–3277, as applied to claims 1-7, 9-10, 15-17, 21-22 above, and in further view of Jinek et al., WO2013/176772A1, of record in IDS.
	Regarding claims 11, 13-14, Jinek discloses the sequence of the Cas9 protein having 100% identity to SEQ ID NO: 1 (see Search Results, 20200331_094150_us-15-551-791-1.rag, RESULT 2). Qin discloses that the Cas9 protein has the ability to bind to DNA in the presence of gRNA (page 34, ll. 21-26; see also page 35 of 62/056,687 for written support).
	Regarding claim 12, Qin teaches that the Cas9 has endonuclease activity (i.e. RuvC and/or HNH nuclease activity) (compare page 26, ll. 10-20, of Qin and paragraphs [0038-0039] of the instant specification; see also pages 51-52 of Qin disclosing homology directed repair using Cas9 system). See page 27 of 62/056,687 for written support.

	Claims 8, 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Qin et al., WO 2016/054032 A1 (published April 2016; priority to US Provisional Application 62/056,687, filed September 2014), of record in IDS; in view of Kim et al, “A multi-channel electroporation microchip for gene transfection in mammalian cells”, BIOSENSORS AND BIOELECTRONICS, 22 (2007) 3273–3277; and Soares et al., (2009) “Temporal and Tissue-Specific Control of Gene .
	Regarding claim 8, Qin discloses a method of introducing Cas9 mRNA into a mammalian embryo, comprising:
	(a) placing a solution comprising the mammalian embryo and Cas9 mRNA (200, 400, or 600 ng/µL) in a 1 mm gap between a pair of electrodes (see page 50, ll. 7-14; and Table 1, Experiment 14, on page 54).
	(b) applying a voltage of 27 V (equivalent to 27 V/mm since the gap is 1 mm) for a pulse duration (i.e. voltage application duration) of 1.5 msec (Table 1, Experiment 14, on page 54).
	Written support is found in US Provisional Application 62/056,687 on page 51, last paragraph, and Table 1 on page 56.
	At the given parameters, the product of the voltage and the voltage application duration is less than 40.5 Vmsec/mm. After electroporation, Qin transferred the treated embryos to recipient mice for birthing (see page 50-51). The experiment was performed twice at 200, 400, or 600 ng/µL Cas9 mRNA. At 200 ng/µL Cas9 mRNA, 0% and 10% of the treated embryos produced mutant mice; at 400 ng/µL, 10% and 29%; at 600 ng/µL, 50% and 67%. Qin also teaches electroporation with mRNA Cas9, gRNA, and single-stranded oligodeoxynucleotide (ssODN) for CRISPR-mediated homology directed repair (see pages 51-52, and Table 1, Experiment 15, on page 54; compare to [0055] of the instant specification; see also page 53 of 62/056,687 for written support). Electroporation and transfer to recipient mammal was performed as before (see Table 1, Experiment 15, on page 54), resulting success rate of 0% for 200 ng/µL Cas9 mRNA; 100% and “no live births” for 400 ng/µL Cas9 mRNA, and 36% and 38% for 600 ng/µL Cas9 mRNA. However, with respect to the mathematical relationships recited in claim 8 (Formula II), Qin min=0.735 for a Cas9 mRNA concentration of 600 ng/µL. To achieve a R greater than Rmin, the pulse duration has to be increased to about 2.7 msec. 
Generally, Qin speaks to the problem or need in the art for an effective alternative to microinjection for genetically modifying mammalian embryos (page 2). Formulas I-IV recited in the claims correlates increasing R (Cas9 mRNA introduction efficiency) with increasing voltage application duration. The limitation that product of the voltage and the voltage application duration is less than 630 Vmsec/mm indicates a maximum voltage application duration of 23.3 msec for a voltage of 27 V/mm. With respect to Qin’s disclosure, increasing voltage application duration to 2.7 msec would achieve R=0.737, satisfying the limitation that R must be greater than Rmin (for a Cas9 mRNA concentration of 600 ng/µL). Prior to the effective filing date of the instantly claimed invention, Kim is considered relevant prior art for teaching a method of electroporation of mammalian cells at 0.33 to 0.65 kV/cm (i.e. 33 to 65 V/mm), and demonstrates that increasing the pulse duration from 10 to 40 msec increases the transfection rate (i.e. efficiency of nucleic acid introduction) (Figure 3B on page 3276).  Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to try pulse durations longer than 1.5 msec, as taught by Qin, because increasing pulse duration is known in the art to increase transfection rates, as taught by Kim, with a reasonable expectation of success Kim successfully transfects nucleic acids in mammalian cells using longer pulse durations of 10 to 40 msec. An artisan would be motivated to try pulse durations longer than 1.5 msec, as taught by Qin, because increasing pulse duration is known in the art to increase transfection rates, as taught by Kim, in order to increase introduction efficiency of the Cas9 mRNA.
The claim recites “wherein a zona pellucida of the embryo is not thinned”. Paragraph [0059] of the instant specification discloses: “Usually, embryos have a protective membrane called zona pellucida, which can be removed or thinned e.g. by treatment with an acidic Tyrode's solution. The  Preferably, the zona pellucida is not removed or thinned”. That is, the instant specification contemplates embodiments of the invention wherein the zona pellucida is “removed”, as opposed to embodiments of the invention wherein the zona pellucida is “thinned”. In Experiment 14 of Qin, cited above, Qin treated the zygotes (i.e. embryos) with acidic Tyrode’s solution prior to electroporation (page 50, lines 2-4). However, Qin on page 46, lines 17-22, discloses that, as opposed to treating the zona pellucida with an acidic Tyrode’s solution, the zona pellucida may be “removed” or broken by “poking a hole on the zona” (see pages 47-48, joining paragraph, of 62/056,687 for written support). Because the claims only require that the zona pellucida is not “thinned”, the claims do not preclude methods wherein the zona pellucida is “removed” or “broken” (e.g. by poking a hole in the zone pellucida). Therefore the disclosure of Qin reads on the limitation “wherein a zona pellucida of the embryo is not thinned” under the broadest reasonable interpretation.
	Claim 8 further recites “wherein the voltage is applied as two or more pulses with at least one pulse in each of steps (c) and (d) and at least two pulses having opposite polarities”. Qin performs two pulses and does not disclose alternating the polarity (Table 1). Prior to the effective filing date of the instantly claimed invention, Soares is considered relevant prior art for teaching a method of introducing double-stranded RNA (dsRNA) into mammalian embryos by electroporation using pulses of alternating polarity (pages 183-184, joining paragraph, “1-mm gap between electrodes… three series of four pulses of 1 ms duration with 28–30 V intensity. Each series of pulses is separated by 1 min interval, during which the polarity of the chamber’s electrodes is inverted.”). Soares further teaches that “[t]he inversion of polarity will ensure that the dsRNA is delivered into the embryos in a multidirectional manner, resulting in an increased uptake and a more even distribution of the nuclei acids” (page 184). Therefore, prior to the effective filing date of the prima facie obvious to one of ordinary skill in the art to modify the method of introducing Cas9 mRNA through electroporation, as taught by Qin, using pulses of alternating polarity, as taught by Soares, with a reasonable expectation of success because Soares successfully introduces nucleic acids in mammalian embryo through electroporation using pulses of alternating polarity (page 184, “During this time, the embryos recover from the electric insult and resume normal development.”). An artisan would be motivated to modify the method of introducing Cas9 mRNA through electroporation, as taught by Qin, using pulses of alternating polarity, as taught by Soares, in order to achieve a greater transfection efficiency and a more even distribution of the mRNA.
	Regarding claims 23-24, claims 23-24 recite “two or more” pulses, and, therefore, two pulses of alternating polarity (i.e. two sequential pulses of opposite direction), as taught by Qin combined with Soares, reads on the claims.

Response to arguments: In papers filed 03/30/2021, Applicant argues that “Qin does not teach electroporation of embryos with intact zona pellucida” (page 7). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the instant claims do not recite wherein the zona pellucida is “intact”. Rather the instant claims recite wherein the zona pellucida is “not thinned”. Paragraph [0059] of the instant specification discloses: “Usually, embryos have a protective membrane called zona pellucida, which can be removed or thinned e.g. by treatment with an acidic Tyrode's solution. The zona pellucida may be removed or thinned, but this  Preferably, the zona pellucida is not removed or thinned”. That is, the instant specification contemplates embodiments of the invention wherein the zona pellucida is “removed”, as opposed to embodiments of the invention wherein the zona pellucida is “thinned”. In Experiment 14 of Qin, cited above, Qin treated the zygotes (i.e. embryos) with acidic Tyrode’s solution prior to electroporation (page 50, lines 2-4). However, Qin on page 46, lines 17-22, discloses that, as opposed to treating the zona pellucida with an acidic Tyrode’s solution, the zona pellucida may be “removed” or broken by “poking a hole on the zona” (see pages 47-48, joining paragraph, of 62/056,687 for written support). Because the claims only require that the zona pellucida is not “thinned”, the claims do not preclude methods wherein the zona pellucida is “removed” or “broken” (e.g. by poking a hole in the zona pellucida). Therefore the disclosure of Qin reads on the limitation “wherein a zona pellucida of the embryo is not thinned” under the broadest reasonable interpretation.


Examiner’s Note - 35 USC § 103
	In papers filed 03/30/2021, Applicant amended independent claims 1 and 8 to recite wherein the voltage is in a range from 20 to 35 V per millimeter of the distance between electrodes and removed recitation of Formulas III and IV. Kaneko et al., US 10,633,674 B2 (published April 2020; priority to PCT/JP2014/063910, filed May 2014; written support found in the provided English translation of WO2015049897) discloses a method of introducing mRNA encoding Cas9 protein (Cas9 mRNA) into a mammalian embryo, comprising:
	(a) placing a solution comprising the mammalian embryo and Cas9 mRNA (312 ng/µL) in the gap between a pair of electrodes (col. 33, ll. 35-43), and 

	Written support can be found in paragraphs [0128, 0146-0149] of the English translation of WO2015049897.
	As indicated above, Kaneko discloses a voltage of 45 V/mm in the working examples, which is outside a range of 20 to 35 V/mm as recited in the claims. However, in column 14, lines 41-47, Kaneko discloses: “it is necessary to apply a voltage of at least 375 V/cm or more (187.5 V or more in the case of a 5 mm gap electrode). It is desirable to apply a voltage of preferably 400 V /cm or more, more preferably 450 V /cm or more, still more preferably 500 V/cm or more” (emphasis added; see paragraph [0058] of the English translation of WO2015049897 for written support). Thus, Kaneko discloses that the voltage is at least 37.5 V/mm. 
	In papers filed 03/30/2021, Applicant argues “the teaching of application of an electric field of at least 37.5 V/mm in Kaneko would appear to teach against or away from application of an electric field that is lower than 37.5 V/mm” (page 8). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner does not consider Kaneko’s disclosure that “it is necessary to apply a voltage of at least 375 V/cm [37.5 V/mm]” to teach away from voltages below 37.5 V/mm. In fact, Kaneko teaches that it may be beneficial to lower the voltage in order to reduce damage to the zona pellucida and thereby increase survival rate: “The case where the voltage is excessively high is not suitable because damage to the zona pellucida increases, resulting in a decrease in survival rate” (col. 16, lines 17-19; see paragraph [0064] of the English translation of WO2015049897 for written support). Nonetheless, the prior 35 USC 103 rejections relying on the Kaneko disclosure are withdrawn and therefore Applicant’s arguments are considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES JOSEPH GRABER/Examiner, Art Unit 1633       
                                                                                                                                                                                                 /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633